1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
     MARGARET WILLETT,                                   CASE NO. 17cv2144-LAB (JMA)
11                                        Plaintiff,
                                                         ORDER ON APPLICATION FOR ENTRY
12                        vs.                            OF DEFAULT [Dkt. 51]
13   ALEX PROCOPIO, et al.,
14                                    Defendants.
15          This Court previously denied Plaintiff Margaret Willett’s request for an entry of default
16   against Defendant Alex Procopio, finding that service of her First Amended Complaint on
17   “L. Hunter, Security Guard” was insufficient. Dkt. 48. Willett has now filed an amended
18   declaration of service and again requests entry of default. Dkt. 51. While her application
19   still doesn’t answer the questions the Court posed in its Order, after review, the Court finds
20   that service was proper. In the proof of service for Willett’s original complaint, the process
21   server noted: “Security Guard [Larry Hunter] denied access, to Alex Procopio’s front door,
22   sub-served Security Guard [sic].” See Dkt. 15. This explains who “L. Hunter” is, and the
23   Court finds that service of Procopio via Hunter satisfies the requirements of Rule 4(e)(2)(b).
24   The clerk is directed to enter default against Procopio as to Willett’s First Amended
25   Complaint.
26          IT IS SO ORDERED.
27   Dated: November 7, 2018
28                                                     HONORABLE LARRY ALAN BURNS
                                                       United States District Judge


                                                 -1-
